Title: From James Madison to Albert Gallatin, 3 June 1816
From: Madison, James
To: Gallatin, Albert



Dear Sir
3 June 1816

I have written you several letters all of which, except one committed to your attention, letters for others.  The one excepted requested an answer, and as it has not yet come to hand, and I learn that a late mail was wrecked on its passage, I am apprehensive my letter may have been in it.  On the eve of my Departure therefore I repeat its contents.  It remarked that I had not yet made the remittance to Mr. Baring, and requested your opinion whether the delay was likely to be dissatisfactory to him in which case I would immediately purchase Bills to pay him without regard to the rate of exchange or the hope of better times.  Be so good as to say without reserve what I ought to do, and it shall be done most cheerfully, being anxious that Mr. B. of whose kindness I am sensible, should be subjected to no inconveniency, to himself, or rather should have no reason to suspect a culpable delay in others.  The letter, if I forget not, requested the favor of you also to procure & forward to Norfolk or Baltimore Busts in plaster, of Washington, Franklin, Jefferson, Fayette, & Baron Humboldt, if to be had in Paris.  I will now add that of Mr. Adams.  Point out the mode in which I can most conveniently replace to you any advances that may be necessary.
We set out tomorrow morning for Montpelier where I hope to be able to pass the entire summer.  A line addressed to me there, or thro’ the Dept. of State, will be sure to find me.   Affece. respects & best wishes

James Madison

